CLAY, Commissioner.
This is an appeal by the City of Mays-ville from a $3,000 judgment in a condemnation suit. Appellant’s principal contentions are that the court erred in refusing to permit it to introduce evidence of the amount received by appellee from a joint defendant in another action in which appellant was a party, and in refusing to credit the present judgment with that amount.
When the present condemnation suit was tried, there was pending an action brought by appellee against appellant and a construction company for damages caused to her property. That suit had been settled as to the construction company under a release in the form of a covenant not to sue. Appellant’s position apparently is that the amount paid appellee by the construction company in the other suit should somehow diminish the damages awarded appellee in the present suit. We are unable to comprehend on what theory this contention is based. Not only do the two actions involve entirely different considerations, but the amount paid appellee by the construction company for its tortious acts is completely irrelevant to the issue of how much the city must pay for taking appellee’s land. The court properly declined to make any phase of the other proceeding á part of this condemnation action.
Appellant raises other points which fail to show any error in the judgment.
The judgment' is affirmed.